Citation Nr: 1729727	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-36 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for a left foot fourth metatarsal/proximal phalanx fracture, healed, with chronic Achilles tendonitis for the period prior to May 12, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1983 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2016, the Board granted the Veteran a staged rating of 0 percent for a left foot disability for the period before May 12, 2014, and 10 percent thereafter.  The Veteran appealed the Board's assignment of a noncompensable rating for the period prior to May 12, 2014 to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel.  The Court's order remanded the matter for action consistent with the terms of the JMPR.


FINDING OF FACT

For the period prior to May 12, 2014, the Veteran's left foot disability was manifested by painful motion.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but not higher, for a left foot disability are met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5024, 5284 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the disability on appeal have already been assigned.  The Veteran appealed the first stage of the rating; accordingly, the Board will discuss the propriety of the rating at the first stage.

The Veteran's service-connected disability has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.  Under DC 5284, a 10 percent rating is assigned for a moderate foot disability.  Moderately severe foot disabilities are rated as 20 percent disabling; and a 30 percent rating is assigned for severe foot disability. Actual loss of use of the foot warrants a 40 percent rating. 



Analysis

In the parties' JMPR before the Court, the parties contended that the Board erred when it failed to take into account 38 C.F.R. § 4.59, which notes painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint.  The Board agrees.  After affording the Veteran the benefit of the doubt, the Board finds that the Veteran's foot disability with chronic tendonitis was painful during the period prior to May 12, 2014, and thus, the minimum compensable rating of 10 percent should be assigned under DC 5284.  See 38 C.F.R. §§ 3.102, 4.59, 4.71. 

The Veteran's service treatment records (STRs) show that he was treated for pain in the fourth toe of his left foot in February 2002. STR 3, p. 27.  He complained of pain on running and tenderness to palpation was observed.  He was diagnosed with a fracture of the fourth toe of his left foot and treated by buddy taping the fractured toe to the adjacent toe.

In July 2005, the Veteran was treated for pain in his left ankle that he reported as having had for six months. STR 3, p. 3.  He complained of pain on running, staying on his feet for long periods of time and increased pain with impact.  Excessive pronation and pes planus were observed.  The Veteran was diagnosed with a soft tissue injury, possibly a sprain, and treated with medication and arch supports for his boots.

In January 2006, February 2006 and June 2006 STRs, the Veteran's medical history notes included acquired short Achilles tendon, acquired equinus, metatarsalgia and plantar warts. STR 5, p. 7; STR 6, pp. 15, 18.  However, the notes did not indicate which foot was affected by these problems.

The Veteran's September 2006 VA treatment records indicate that x-rays were conducted on both of the Veteran's feet. September 2006 VA Treatment Records, p. 4.  The findings indicated that there was anatomic alignment, no joint space narrowing, normal mineralization, no acute fracture or dislocation and no abnormal periosteal reaction.

In August 2010, the Veteran received treatment from a private physician for pain in his left ankle. August 2010 Private Treatment Records.  The Veteran reported the pain as being on and off for a long time (since service) and that the pain increased with activity.  He reported past trauma and indicated that he used shoe inserts.  The physician noted that the left ankle was laterally tender.  The notes also indicated acute flare-up of lateral tendonitis.

In connection with his claim, the Veteran underwent VA examinations in August 2006, April 2011 and May 2014.  During the August 2006 examination, the Veteran reported his history of left Achilles tendonitis and indicated that he has flare-ups 4-5 times per year and that they occur with increased activity.  The examiner found mild pes planus in the left foot.  Mild tenderness over the left Achilles tendon was noted but no thickening or other abnormalities were observed.  The fourth metacarpal showed no tenderness, erythema or redness and the range of motion and motor power for the foot were both normal.

During the April 2011 examination, the Veteran complained of a constant dull pain on the outside of his left ankle and increased pain after prolonged standing or walking.  He characterized his left ankle symptoms as occurring daily.  He noted pain in the ball of his foot between the second and third metacarpals and indicated that it felt like he had a marble in his shoe when he walked.  The examiner noted that there were no observed functional limitations on standing or walking; no difficulty or complaints of pain with walking on heels and toes; no evidence of pes planus; no sign of guarding or apprehension on examination; and, no tenderness on palpation to either foot.  The examiner noted full passive and active range of motion.

During the Veteran's most recent examination in May 2014, the Veteran complained that his left foot/ankle pain occurred "24/7," he had pain in the fourth and fifth metatarsals when he tried to run and the shoe inserts were no longer helping.  He described his pain as "shooting" that worsened with weight-bearing and also stated that his ankle "gives out" though he did not report falling.  The Veteran complained of left foot pain on dorsiflexion of the left ankle and the examiner found that the Veteran had metatarsalgia.  The Veteran said that he walked with a limp but the examiner did not observe limping on examination.  The examiner noted the Veteran's pain on movement, weight-bearing and nonweight-bearing, and opined that pain, weakness, fatigability and incoordination did not significantly limit any functional ability during flare-ups or after repeated use.

In sum, the evidence shows that the Veteran suffered pain after increased activity or prolonged standing and walking. See August 2006 VA examination; August 2010 Private Treatment Records; STR 3, p. 3.  In his appeal to the Board, he noted that he must sit down at work due to the pain in his left ankle. September 2009 VA Form 9.  He also reported constant pain in the April 2011 and May 2014 examinations.  The Veteran is competent and credible to report his observations as to impaired function and weakness due to pain. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  These complaints are further corroborated by the August 2006 examiner and August 2010 private physician who both noted tenderness over the lateral left ankle.  

After careful review of the record, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left foot disability is most appropriately rated as 10 percent disabling under DC 5284 for the period prior to May 12, 2014.  See Petitti v. McDonald, 27 Vet. App. 415 (2015); 38 C.F.R. § 4.59.  

The Board has considered whether an even higher rating is available under DC 5284 or any other DC, however, the evidence preponderates against such a finding.  See 38 C.F.R. 4.71a, DCs 5271, 5278, 5283, 5284, 5003.  The evidence does not support, and the Veteran does not suggest, that his disability is more accurately characterized as a "moderately severe" foot injury.  There is no x-ray evidence of arthritic involvement of two or more major joints or two or more minor joint groups with occasional incapacitating episodes.  There is no medical evidence of claw foot for which a higher rating may be awarded by analogy.  There is no evidence that, prior to May 12, 2014, the Veteran experienced flare-ups or other symptoms that were so significant as to result in additional loss of motion more nearly approximating marked limitation of motion.  The Veteran did not have any observed loss of range of motion or severe interference with his daily activities.  Aside from his shoe inserts, the Veteran did not require any assistive devices (e.g., crutches, brace, cane, etc.) to carry out his daily activities.  Thus, the Board finds that a 10 percent rating, and no higher, is warranted for the period prior to May 12, 2014.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial 10 percent rating, but no higher, for a left foot fourth metatarsal/proximal phalanx fracture, healed, with chronic Achilles tendonitis for the period prior to May 12, 2014 is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


